STONE, C. J.
Willis C. Wood was qualified as judge of probate of Pike county July 20, 1868, the other defendants being sureties on his bond as such judge. On October 13, 1870, he appointed C. N. Carpenter administrator of the estate of W. A. Carpenter, deceased, and approved his bond as such. Ida Lee, nee Carpenter, is the child and distributee of W. A. Carpenter, entitled to share in his estate. When this suit was brought she was still a minor, though married. B. A. Hill became guardian of Ida Carpenter, and afterwards in March, 1875, C. N. Carpenter came to a settlement of his administration, and a decree was rendered against him as such administrator, for the distributive share of said Ida. This decree was rendered in favor of Hill as guardian, and has not been collected. Two years after this Hill ceased to be guardian, and Ida has had no guardian since that time. The present suit was commenced March 4, 1887, and seeks to charge Wood and his sureties for approving the administration bond of C. N. Carpenter, with insufficient sureties. The defense is the statute of limitations; ten years in the case of Wood, and six years as to his sureties. — Code of 1886, §§ 2614, 2615. The sole question is, whether the statute commenced to run from the date of the decree in favor of Hill as guardian.
As a general rule, statutes of limitations do not run against those laboring under a personal liability, such as infancy. — Code, § 2624.
This rule, however, does not apply to infants, or other persons disabled, who have a trustee capable of suing.. Bryan v. Weems, 29 Ala. 423; Riggs v. Fuller, 54 Ala. 141; Molton v. Henderson, 62 Ala. 426; Martin v. Tally, 72 Ala. 23; Darnell v. Adams, 13 B. Mon. 273; 7 Wait’s Act. & Def. 280.
When the statute begins to run, no supervening disability *171intercepts it.— Doe, ex dem. v. Thorpe, 8 Ala. 253; Branch Bank v. Donelson, 12 Ala. 741. Lowe v. Jones, 15 Ala. 545; 7 Wait’s Act. & Def. 272.
The statute of limitations commenced to run against the guardian, or trustee, at the least, in March, 1875, and, by force of the rule above declared, against the cestui que trust, or ward, at the same time. — Fretwell v. McLemore, 52 Ala. 124. The claim sued on was barred as to each of the defendants before the suit was brought.
Affirmed.